Exhibit 10.6

 


SUPPLEMENTAL NONQUALIFIED RETIREMENT AGREEMENT

 

THIS AGREEMENT, made as of this 31st day of March, 2004, between First National
Bank of Ottawa (the “Bank”) and                                     (the
“Director”).  The Bank and the Director shall be individually referred to as a
“Party” and collectively referred to as the “Parties”

 

WITNESSETH:

 

WHEREAS, the Director is currently a valued member of the Bank’s board or
directors; and

 

WHEREAS, the Bank wishes to induce the Director’s continued service as a
director by supplementing the Director’s retirement income; and

 

WHEREAS, the Bank desires to adopt and establish, effective as of March 31,
2004, a non-qualified unfunded supplemental retirement agreement with the
Director with such agreement and certain other agreements with other employees
and directors of the Bank together constituting the First National Bank of
Ottawa Executive Retirement Plan.

 

NOW, THEREFORE, the Bank and the Director do hereby adopt and approve this
Agreement consisting of the terms and provisions set forth below:

 

Section 1.                                            Definitions.  A number of
terms are defined throughout this Agreement when the term is first used. In
addition, unless the context clearly indicates otherwise, the following terms
shall have the following meanings:

 

(a)                                  “After-Tax Factor” for a given Plan Year
means the percentage determined by subtracting the Bank’s top marginal income
tax rate for the tax year that ends with or during the Plan Year from one (1). 
For example, if the Bank’s top marginal income tax rate for the Bank’s taxable
year ending with or within a given Plan Year equaled 35%, the After-Tax Factor
for such Plan Year would equal 65% (1 minus 35%).

 

(b)                                 “Annual After-Tax Cost of Funds” for a Plan
Year means the product of the Cumulative Costs as of the last day of the Plan
Year multiplied by the Annual After-Tax Cost-of-Funds Rate for the Plan Year. 
An example of the computation of the After-Tax Cost of Funds is attached to this
Agreement on Exhibit A.

 

(c)                                  “Annual After-Tax Cost-of-Funds Rate” for a
Plan Year means the product of (i) the Lehman Brothers Aggregate Bond Index
yield in effect on the first day of the Plan Year, multiplied by (ii) the
After-Tax Factor for such Plan Year.

 

(d)                                 “Annual Benefit Credit” means the annual
benefit credit as described in Section 2 below.

 

--------------------------------------------------------------------------------


 

(e)                                  “Annual Earnings on Bank-Owned Life
Insurance” means, with respect to a Plan Year, the sum of (i) the increases in
cash value of the Bank Owned Life Insurance during such Plan Year in excess of
premiums paid for such Plan Year, plus (ii) death benefits received by the Bank
(to the extent not paid to a Director under a split-dollar plan agreement) from
such Bank Owned Life Insurance during the Plan Year in excess of cash values
released at death during such Plan Year.

 

(f)                                    “Bank-Owned Life Insurance” means the
life insurance policies listed on Schedule I.

 

(g)                                 “Benefit Credit Balance” means the sum of
(1) plus (2) minus (3), where (1) is the Director’s Opening Benefit Credit
Balance, (2) is the sum of the Annual Benefit Credits for the current Plan Year
and all previous Plan Years, and (3) is the sum of the Installment Payments paid
during the current Plan Year and all previous Plan Years.

 

(h)                                 “Cause” means: (1) Material failure to
perform duties; or (2) Committing an act of fraud injurious to the Holding
Company or the Bank; or (3) the conviction for or the plea of no contest with
respect to a felony; or (4) the conviction for or the plea of no contest with
respect to crime involving moral turpitude; or (5) Committing an act of personal
profit, and self-dealing, respectively,  injurious to the Holding Company or the
Bank; or (6)  Breach of material provision of this Agreement.

 

(i)                                     “Cumulative Costs” means with respect to
the initial Plan Year, the difference between (i) the premiums paid under the
Bank-Owned Life Insurance during the initial Plan Year minus (ii) the death
benefits received by the Bank from the Bank-Owned Life Insurance during the
initial Plan Year.

 

Cumulative Costs means, with respect to each subsequent Plan Year, the sum of
(x), (y), and (z) where:

 

(x)                                   is the Cumulative Cost of the prior Plan
Year, and

 

(y)                                 is the difference between (i) the premiums
paid under the Bank-Owned Life Insurance during such Plan Year minus (ii) the
death benefits received from the Bank-Owned Life Insurance during such Plan
Year, and

 

(z)                                   is the Annual After-Tax Cost of Funds of
the prior Plan Year.

 

An example of the computation of Cumulative Costs is attached to this Agreement
on Exhibit A.

 

(j)                                     “Designated Beneficiary” means any
person or persons (who may be

 

2

--------------------------------------------------------------------------------


 

designated contingently or successively) to whom payments are to be made under
Sections 3(b) or 3(c) and which are so designated by the Director signing a form
provided by the Bank for such purpose.  A beneficiary designation form will be
effective only after the signed form is filed with the Bank while the Director
is alive and such form will cancel all beneficiary designation forms signed and
filed earlier with the Bank.  If the Director fails to designate a beneficiary
as provided herein, or if all the designated beneficiaries of the Director die
before the Director or before complete payment of all amounts due hereunder, the
Bank shall pay the unpaid amount to the legal representative or representatives
of the estate of the last to die of the Director and the Designated Beneficiary
(or beneficiaries).

 

(k)                                  “Holding Company” means First Ottawa
Bancshares, Inc. or such successor corporation.

 

(l)                                     “Installment Payments” means the
periodic payments of benefits made under this Agreement to the Director or to a
Designated Beneficiary.

 

(m)                               “Opening Benefit Credit Balance” means the
value, as of the effective date of this Agreement, of the Director’s accrued
benefit under the Director Supplemental Retirement Plan dated September 26,
2000.  See Schedule II for a list of Opening Benefit Credit Balances.

 

(n)                                 “Plan Year” means January 1, through
December 31, with the exception of year 1, which is March 31, through
December 31.

 

Section 2.                                            Crediting of Benefits.   
(a) Opening Benefit Credit Balance.  As of the effective date of this Agreement,
the Director will be credited with his Opening Benefit Credit Balance.  Upon
execution and delivery of this Agreement, the Director’s benefit, and the Bank’s
liability, under the Director Supplemental Retirement Plan dated September 26,
2000 is extinguished. Any benefits accrued under the Director Supplemental
Retirement Plan dated September 26, 2000 shall become a part of the benefits
payable hereunder, and no further benefits shall be payable under the Directors
Supplemental Retirement Plan.

 

(b)                                 Additional Accruals Under this Agreement. 
As of the last day of each Plan Year with respect to which the Director is
entitled to the accrual of a benefit under this Agreement, the Bank shall credit
to a notional book reserve account maintained for the Director an amount equal
to the Director’s Annual Benefit Credit for such Plan Year.  The Annual Benefit
Credit for a given Plan Year shall be an amount equal to the difference between 
(1) and (2), where:

 

(1)                                  is the Annual Earnings on Bank-Owned Life
Insurance for such Plan Year , and

 

(2)                                  is the Annual After-Tax Cost-of-Funds for
such Plan Year .

 

If the aforementioned calculation results in a negative number, the Annual
Benefit Credit

 

3

--------------------------------------------------------------------------------


 

will be a reduction.

An example of the crediting of benefits is attached to this Agreement on Exhibit
A.

 

The Director’s Benefit Credit Balance shall accumulate without interest.  The
Parties acknowledge that the notional book reserve account is used solely to
measure the amount that accrues for the Director’s benefit under this Agreement
and that the Bank shall have no duty to set aside assets in such account to
cover its obligations hereunder.  The right of the Director or any designated
beneficiary to receive a distribution under this Agreement is an unsecured claim
against the general assets of the Bank.

 

Any insurance policy or other asset acquired by the Bank shall be deemed to not
be held in trust for the benefit of the Director nor to be collateral security
for the performance of the obligations of the Bank, but shall remain a general,
unpledged and unrestricted asset of the Bank.   The Director and designated
beneficiaries have the status of general unsecured creditors of the Bank.  This
Agreement constitutes a mere promise by the Bank to make benefit payments in the
future.

 

Section 3.                                            Payment of
Benefits.                                  (a) Termination of Service. Upon the
Director’s termination of service, the Bank shall pay the Director 120 monthly
Installment Payments equal to the Benefit Credit Balance, as of the Director’s
termination date, divided by 120.  Installment Payments will commence not later
than thirty days after the Director terminates service.

 

(b)                                 In the Event of Death Prior to Commencement
of Installment Payments.  If the Director dies while employed by or serving as a
director with respect to the Bank, and prior to the commencement of any
Installment Payments under this Agreement, the Bank shall pay to the Director’s
Designated Beneficiary a lump sum equal to the Benefit Credit Balance as of his
date of death.  The lump sum will be within thirty days of the Director’s
death.  Upon payment of the amounts described in this subsection, the Bank shall
have no further obligation under this Agreement.

 

(c)                                  In the Event of Death After the
Commencement of Installment Payments.  If the Director dies after Installment
Payments have commenced, as described in subsection 3(a), the Bank shall
continue Installment Payments to the Director’s Designated Beneficiary for the
number of months equal to the difference between (a) 120 minus (b) the number of
Installment Payments previously paid to the Director.  Upon payment of the
amounts described in this subsection, the Bank shall have no further obligation
under this Agreement.

 

Section 4.                                            Forfeiture and Change in
Control.  (a) Forfeitures.  The Director’s benefits under this Agreement shall
be forfeited upon termination of the Director’s employment or service for Cause,
or upon the Director’s entering into “competition” with the Bank at any time
after his employment is terminated for any reason.  For purposes of this
section, “competition” shall mean the Director’s engaging in any manner,
directly or indirectly, individually, as a stockholder, partner, member,
consultant, or agent of any company or other business organization or otherwise
that engages in the development, marketing, selling or maintenance of any line
of business that the Bank actively conducts (the “Company Business”) in any
county in which the Holding Company,

 

4

--------------------------------------------------------------------------------


 

the Bank or an affiliated entity has an office or facility (the “Noncompete
Area”).

 

Notwithstanding the previous sentence, “competition” shall not include the
Director’s ownership of no more than 2% of the debt or equity securities of
corporations listed on a registered securities exchange that directly or
indirectly engage in the Company Business in the Noncompete Area.  In addition,
the provisions of this Section 4(a) shall not apply if the Director is
terminated after a Change in Control (as defined in Section 4(c)) for reasons
other than Cause.

 

(b)                                 Establishment of a Grantor Trust upon a
Change in Control.  Upon a Change in Control, the Bank shall establish a grantor
trust which shall be used exclusively for the funding of benefits under the
First National Bank of Ottawa Executive Retirement Plan and satisfying the
claims of general creditors of the Bank in the event the Bank becomes insolvent.

 

(c)                                  Change in Control.  For purposes of this
Agreement, a “Change in Control” shall mean:

 

(1)                                  Any “person” (as that term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended),
other than (A) a trustee or other fiduciary holding securities under an employee
benefit plan of the Holding Company or (B) Director or a group of persons
including Director, is or becomes the beneficial owner (as that term is used in
Section 13(d) of the Securities Exchange Act of 1934), directly or indirectly,
of 50% or more of the common voting stock of the Holding Company, the Bank or
their successors;

 

(2)                                  There shall be any consolidation or merger
of the Holding Company or the Bank in which such entity is not the continuing or
surviving corporation or as a result of which the holders of the voting capital
stock of the Holding Company or the Bank (as the case may be) immediately prior
to the consummation of the transaction do not own more than 50% of the voting
capital stock of the surviving corporation; or

 

(3)                                  There occurs the sale of all or
substantially all of the assets of the Holding Company or the Bank.

 

Section 5.                                            Unfunded Arrangement.  The
Bank’s obligation to make payments to any person under this Agreement is purely
contractual.  Except as provided in section 4(b), the Parties do not intend that
the amounts payable hereunder be held by the Bank in trust or as a segregated
fund for the Director, the Designated Beneficiary, or other person entitled to
payments hereunder.  Except as provided in section 4(b), the benefits provided
under this Agreement shall be payable solely from the general assets of the
Bank.  Neither the Director nor any other person entitled to payments hereunder
shall have any interest in any assets of the Bank by virtue of this Agreement. 
The Bank’s obligation under this Agreement shall be merely that of an unfunded
and unsecured promise of the Bank to pay money in the future.  To the extent
that this Agreement should be deemed to be a “pension plan,” the Parties intend
that it be unfunded for federal income tax purposes, as well as for Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

5

--------------------------------------------------------------------------------


 

Section 6.                                            Administration.  (a) Named
Fiduciary and Administrator.  The named fiduciary shall be the Bank.  The named
fiduciary shall have the authority to control and manage the operation and
administration of this Agreement.  The administration of this Agreement shall be
under the supervision of a Director, officer or employee of the Bank
(hereinafter referred to as the “Administrator”) designated by the Board of
Directors of the Bank (the “Board”).  It shall be a principal duty of the
Administrator to see that the Agreement is carried out, in accordance with the
terms of the Agreement.

 

(b)                                 Power of the Board or Designee.  The Board,
and any persons designated to act for the Board shall have such powers as are
necessary to discharge their duties, including but not limited to interpretation
and construction of the Agreement, the determination of all questions of
eligibility, benefits and all other related or incidental matters.  The Board,
and any persons designated to act for the Board shall decide all questions in
accordance with the terms of the controlling legal documents and applicable law
and their good faith decision will be binding on the Bank, the Director, and all
other interested parties, subject to review or correction only when the
interpretation or determination is arbitrary, capricious, contrary to law, or
not supported by substantial evidence.

 

(c)                                  Expenses of Board, or Designee.  The
reasonable expenses of the Board or the Board’s designee, if any, incurred by
such persons in the performance of their duties under the Agreement, including,
without limitation, reasonable counsel fees and expense of other agents, shall
be paid by the Bank.

 

Section 7.                                            Claims for Benefits.  (a)
Any claim for specific benefits under this Agreement shall be made in writing to
the Administrator. If any claim for benefits under this Agreement is wholly or
partially denied, notice of the decision shall be furnished to the claimant
within a reasonable period of time, not to exceed 90 days after receipt of the
claim by the Administrator, unless special circumstances require an extension of
time for processing the claim.  If such an extension of time is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 90-day period.  In no event shall such extension
exceed the period of 90 days from the end of such initial period.  The extension
notice shall indicate the special circumstances requiring an extension of time
and the date on which the administrator expects to render a decision.

 

(b)                                 The Administrator shall provide every
claimant who is denied a claim for benefits written notice setting forth, in a
manner calculated to be understood by the claimant, the following:
(1)             specific reasons for the denial;  (2) specific reference to
pertinent provisions upon which the denial is based;  (3) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(4) an explanation of the Agreement’s claims review procedure as set forth
below.

 

(c)                                  The claimant may appeal the denial of his
claim to the named fiduciary for a full and fair review.  The claimant or his
duly authorized representative may request a review upon written application to
the Administrator, review pertinent documents, and submit issues and

 

6

--------------------------------------------------------------------------------


 

comments in writing.  A claimant (or his duly authorized representative) shall
request a review by filing a written application for review with the Board or
its designee (the “Reviewer”) at any time within 60 days after receipt by the
claimant of written notice of the denial of his claim.

 

(d)                                 The decision on review shall be made by the
Reviewer, who may, in his discretion, hold a hearing on the denied claim; the
Reviewer shall make his decision promptly, and not later than 60 days after the
Administrator receives the request for review, unless special circumstances
require extension of time for processing, in which case a decision shall be
rendered as soon as possible, but not later than 120 days after receipt of the
request for review.  If such an extension of time for review is required,
written notice of the extension (including the special circumstances requiring
the extension of time) shall be furnished to the claimant prior to the
commencement of the extension. In the event that the decision on review is not
furnished within the time period set forth in this paragraph, the claim shall be
deemed denied on review.

 

The decision on review shall be in writing and shall include reasons for the
decision, written in a manner calculated to be understood by the claimant, and
specific references to the pertinent provisions in the relevant documents on
which the decision is based.

 

Section 8.                                            Amendment and Termination.
The Bank reserves the right to amend, terminate or extend this Agreement at any
time. The Bank has established this Agreement with a bona fide intention and
expectation that from year to year it will deem it advisable to continue it in
effect.  However, the Board of the Bank, in its sole discretion, reserves the
right to terminate this Agreement in its entirety at any time.  However, no such
amendment or termination shall deprive the Director of any benefit that has
accrued hereunder prior to the date of such amendment or termination.

 

Section 9.                                            Miscellaneous.  (a) 
Spendthrift Clause.  To the extent permitted by law, no benefits payable under
this Agreement shall be subject to the claim of any creditor of the Director (or
Designated Beneficiary, if applicable) or to any legal process by any creditor
of any such person.  The Director or Designated Beneficiary, if applicable,
shall have no right to alienate, anticipate, pledge or assign any benefits under
the Agreement.

 

(b)                                 Successors in Interest.  The Bank will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Bank, to expressly assume and agree to perform the Agreement in
the same manner and to the same extent that the Bank would be required to
perform if no succession had taken place.

 

(c)                                  Rules of Construction.  Section and
subsection headings have been inserted for convenience of reference only and are
to be ignored in any construction of the provisions hereof.  If any provision of
this Agreement shall for any reason be invalid or unenforceable, the remaining
provisions shall nevertheless be valid, enforceable and fully effective.  The
Agreement shall be construed, administered and governed in all respects under
and by the law of the State of Illinois to the extent applicable, and to the
extent such laws are not applicable or superseded, by the law of the United
States.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Arbitration.  After exhausting the
administrative procedures contained in Section 7, any dispute or controversy
arising under, or in connection with, the Agreement shall be settled exclusively
by arbitration in accordance with the rules of the American Arbitration
Association then in effect.  Judgment may be entered on the arbitrator’s award
in any court having jurisdiction.

 

(e)                                  No Contract of Employment.  This Agreement
in no way constitutes a contract of employment between the Bank and the Director
and continued employment of the Director by the Bank is not guaranteed.

 

(f)                                    Survivor Annuities and QDROs.  Nothing
contained in this Agreement is intended to give or shall give any spouse or
former spouse of the Director or any other person any right to benefits under
this Agreement by virtue of sections 401(a)(11) and 417 of the Internal Revenue
Code of 1986, as amended (the “Code”) (relating to qualified preretirement
survivor annuities and qualified joint and survivor annuities) or Code sections
401(a)(13)(B) and 414(p) (relating to qualified domestic relations orders).

 

(g)                                 Early Benefit Payments.  Notwithstanding the
preceding provisions of this Agreement, the Bank may make payments before they
would otherwise be due if, based on a change in the federal or applicable state
tax or revenue laws, a published ruling or similar announcement issued by the
Internal Revenue Service, a regulation issued by the Secretary of the Treasury,
or a closing agreement made under Code Section 7121 that is approved by the
Internal Revenue Service and involves the Director, it determines that the
Director has or will recognize income for federal or state income tax purposes
with respect to amounts that are or will be payable under the Agreement before
they otherwise would be paid.  The amount of any payments pursuant to this
Section shall not exceed the amount of the assessed or determined tax liability.

 

(h)                                 Taxes.              The Bank reserves the
right to withhold all applicable federal, state and local taxes on any monies
paid to the Director under this Agreement.

 

(i)                                     Representations.  This Agreement
contains all representations, written or oral, made by the Bank to the Director
regarding the special retirement benefit.

 

The Bank and the Director, respectively, have caused these presents to be signed
by themselves or their duly authorized officers as of the day and year first
above written.

 

 

FIRST NATIONAL BANK OF OTTAWA

By:

 

 

 

 

 

 

DIRECTOR

By:

 

 

 

8

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Bank-Owned Life Insurance Policies

 

Directors will be allocated 8.889% of the Annual Benefit Credit for a given Plan
Year based on the following BOLI policies:

 

9

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Opening Benefit Credit Balances

 

Director

 

Opening Benefit Credit

 

 

 

Armstrong

 

 

Brown

 

 

Cantlin

 

 

Godfrey

 

 

Haeberle

 

 

Harris

 

 

Schmidt

 

 

Rooney

 

 

Walsh

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(1)                                  Examples of Cumulative Costs

 

If a single premium payment (for the Bank-Owned Life Insurance) of $500,000 is
made by the Bank during the initial Plan Year and the Annual After-Tax Cost of
Funds Rate for the initial Plan Year is 3%, and 2%, 3%, and 4% for Plan Years 2,
3 and 4 respectively, the Cumulative Cost calculations are as follows:

 

Initial Year

$500,000 x 1.03 = $515,000

Year 2

$515,000 x 1.02 = $525,300

Year 3

$525,300 x 1.03 = $541,059

Year 4

$541,059 x 1.04 = $562,701

 

Further, assume that in Year 5 the Bank receives $75,000 in death benefits and
the Annual After-Tax Cost of Funds Rate is 2%. The Cumulative Cost calculation
for Year 5 is as follows:

 

Year 5

($562,701 - $75,000) x 1.02 = $497,455

 

(2)                                  Example of Annual After-Tax Cost of Funds

 

If the Cumulative Costs and the Annual After-Tax Cost of Funds are the same as
in item (1) above, the Annual After-Tax Costs of Funds are as follows:

 

Initial Year

$500,000 x .03 = $15,000

Year 2

$515,000 x .02 = $10,300

Year 3

$525,300 x .03 = $15,759

Year 4

$541,059 x .04 = $21,642

 

(3)                                  Examples of Crediting Benefits

 

If the Annual Earnings on the Bank-Owned Life Insurance for Plan Year 11 equaled
$85,000, the Cumulative Cost in Plan Year 11 was $1,000,000, and the Annual
After-Tax Cost-of-Funds Rate for Plan Year 11 was 4%, then the following amount
would be credited to the Director’s notional book reserve account for Plan Year
11:

 

[$85,000  - ($1,000,000  x  .04)] =  $45,000

 

11

--------------------------------------------------------------------------------